DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The specification is objected to because of the following informalities:  paragraph 0040 refers to the front deflection device 131, should it be 141?  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 recites the limitation "said locking section" in line 8 (first of second).  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "said locking position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said end section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 340 recites the limitation "said limb section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-36 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeGraw U.S. Patent No. 9,611,098.
Claim 22, DeGraw teaches an apparatus comprising a conveying device 100, said conveying device comprising a machine frame 101 having a base support 110, a conveyor 105, a front deflector 106, a rear deflectors 107, a sliding strip 104, a profiled element 103, and a fastener 102 C7 L40-55, wherein said conveying device conveys goods along a conveyance direction, wherein said conveyor 100 is a driven conveyor that forms a loop around said front and rear deflection devices, wherein said conveyor forms a conveying line between said front and rear deflection devices 106,107, wherein said conveyor 100 slides along said sliding strip 104, wherein said sliding strip 104 is arranged in sections along said line and disposed on said profiled element 103, wherein 
Claim 23, DeGraw teaches said fastener 102 is configured to transition between a locking position and a releasing position and wherein, in said locking position, said fastener detachably secures said profiled element to said base support 110 C7 L40-55. 
Claim 24, DeGraw teaches said fastener extends along an axis, wherein said fastener 102 comprises first and second securing sections (such as threads) that extend along said axis, wherein said first and second securing sections (such as threads) are opposed to each other at opposite ends of said fastener along said axis, wherein said first securing section (such as threads) secures said fastener to said base support 110, and wherein said second securing section secures (such as threads) said fastener to said profiled element 103 C3 L60-67; C4 L1-7. 
Claim 25, DeGraw teaches said fastener 102 comprises securing sections (such as threads) that are configured form a non-positive fit connection and/or a positive fit connection when said fastener 102 is in a locking position thereof C7 L40-55. 
Claim 26, DeGraw teaches said fastener 102 is in said locking position via lock nut, a securing position (such as threads) of said fastener 102 is inserted into a cut-out opening of said profiled element 103 and another securing position of 110 of said fastener is inserted through a perforation in said base support 110 C3 L60-67; C4 L1-7. 
Claim 27, DeGraw teaches said fastener 102 comprises a securing section (such as threads) that is snapped into a structure 504 when said fastener is in said locking position and wherein said structure 504 is selected from the group consisting of said profiled element 103 and said base support 110 Fig. 5. 

Claim 29, DeGraw teaches said fastener 102 is configured to transition between a locking position and a releasing position via lock nut as a result of rotation of said fastener about an axis thereof C7 L40-55. 
Claim 30, DeGraw teaches said fastener 102 is a rotary locking device (bolt, lock nut) that transitions between locking and releasing positions as a result of rotation thereof and wherein, when in said locking position, said rotary locking device produces at least one connection selected from the group consisting of a non-positive fit connection and a positive fit connection. C7 L40-55 
Claim 31, DeGraw teaches the fastener 102 comprises first and second securing sections (such as threads), wherein said securing sections (such as threads) comprise free ends of a bolt that have corresponding first and second locking sections (of fastener such as threads) disposed thereon, wherein said base support 110 comprises a flat section having a non-circular perforation extending therethrough C3 L60-67, wherein said perforation has a cross section that matches that of said first locking section (of fastener such as threads) such that said first locking section (of fastener such as threads) is passable through said perforation of 110, wherein said profiled element 103 comprises a profiling section that forms a cut-out opening having a cross 
Claim 32, DeGraw teaches said fastener 102 comprises a first securing section (such as threads) that comprises a locking section (of fastener such as threads) at a free end thereof and wherein said locking section (of fastener such as threads) comprises a locking element (such as lock nut) that extends radially outward from said locking section C7 L40-55. 
Claim 33, DeGraw teaches said first securing section (such as threads) comprises a free end of a bolt having a first locking section (of fastener such as as threads) disposed thereon, wherein said first locking section (of fastener such as threads) comprises a contact section that defines a receiving groove of 504, and wherein said receiving groove extends radially outward from an axis of said fastener Fig. 5. 
Claim 34, DeGraw teaches said receiving groove of 504,505 extends along at least a portion of a circle that is concentric with said axis and wherein said contact section contacts said base support 110 at a contact surface along said circle Fig. 5. 
Claim 35, DeGraw teaches when said fastener is in said locking position via lock nut, a locking element (lock nut) of said fastener has been guided through a perforation in said base support 110 and said fastener has been rotated relative to said base support 110 
Claim 36, DeGraw teaches fastener 102 comprises a first securing section (such as threads) that comprises a free end of bolt having a first locking section (such as threads) disposed thereon, wherein said first locking section (such as threads) comprises a contact section of thread that defines a receiving groove 504, and wherein said receiving groove 504 extends radially outward from an axis of said fastener, wherein said locking element via lock nut, as a result of said fastener 102 having been rotated, clamps to said underside, said underside being that of a flat section of said base support 110, wherein a securing section (such as threads) of said fastener 102 is pressed against said contact section at a contact surface on a top side of said flat section of said base support 110 such that said flat section is claimed between said contact surface and said locking element via lock nut C7 L40-55. 
Claim 42, DeGraw teaches said fastener 102 is one of a plurality of identical fasteners, wherein said plurality of identical fasteners comprises a fastener that detachably secures a component to said base support, and wherein said component is selected from the group consisting of an electrical part, a switch, a sensor, a mechanical component C7 L40-55, a mirror, a holder for a railing that guides containers, a holding plate, a holding strip, and a switch box for accommodating an electrical circuit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over DeGraw U.S. Patent No. 9,611,098 in view of Call U.S. Patent No. 7,562,766.
Claim 37, DeGraw does not teach as Call teaches said fastener 24, 26 comprises a clamping body 48 that has a cross-section, wherein an end section of said clamping body 48 faces said profiled element 46, wherein said cross section has a length, and wherein said clamping body 48 is tapered such that said length is greatest where said clamping body 48 is closest to said profiled element 46 and least where said clamping body 48 is furthest from said profiled element 46 Fig. 2. It would be obvious to one of ordinary skill to use the configuration of Call into the invention of DeGraw for additional support. 
Claim 38, DeGraw does not teach as Call teaches said end section of said clamping body 48 comprises straight contact sections on opposing sides of said clamping body 48 Fig. 2. It would be obvious to one of ordinary skill to use the configuration of Call into the invention of DeGraw for additional support.
Claim 39, DeGraw teaches said profiled element 103 is C-shaped Fig. 5. 

Claim 41, DeGraw does not teach as Call teaches said cross section has a width that is selected such that, when said fastener 24,26 is in a release position, said clamping body 48 can be guided through a cut-out opening formed by said profiled element 46 Fig. 2. It would be obvious to one of ordinary skill to use the configuration of Call into the invention of DeGraw for additional support.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS